Essex Crane Rental v. Estevan                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-118-CV

     ESSEX CRANE RENTAL CORPORATION,
                                                                                              Appellant
     v.

     ESTEVAN COAL CONSTRUCTION,
                                                                                              Appellee
 

From the 23rd District Court
Brazoria County, Texas
Trial Court # 91CO415
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Essex Crane Rental Corporation, a Texas corporation, sued against Estevan Coal Corporation,
a Canadian corporation, for breach of an oral contract.  The court denied Estevan's special
appearance but rendered summary judgment in its favor.  Essex appeals the summary judgment,
and Estevan has filed a cross-point alleging that the court erred in denying its special appearance. 
We summarily affirm.
      Estevan moved for a summary judgment on two grounds: that no contract was formed between
the parties, and that if one had been formed, Essex had caused an anticipatory breach.  Following
Estevan's motion for summary judgment, Essex filed a response asserting that the parties had
entered into oral and written contracts; however, Essex never addressed Estevan's allegation of
anticipatory breach.  The court granted summary judgment without stating any grounds.
      If a party opposing a motion for summary judgment does not assign error to every ground
raised in the proponent's motion, and if the summary judgment is granted, then it will be affirmed
on that portion of the motion to which the appellant failed to assign error.  Sullivan v. University
Interscholastic League, 616 S.W.2d 170, 173 (Tex. 1981); See Langston v. Eagle Pub. Co., 719
S.W.2d 612, 625-26 (Tex. Civ. App.—Waco, 1986, writ ref'd n.r.e.).  Since Essex failed to
assign error on the issue of anticipatory breach we summarily affirm the judgment.
      We do not reach the cross-point. 
                                                                                     PER CURIAM

Before Justice Cummings, and
          Justice Vance
          (Chief Justice Thomas not participating)
Affirmed
Opinion delivered and filed December 9, 1992
Do not publish